Exhibit 10.1

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of April 4, 2007, is by and among THE PANTRY, INC., a
Delaware corporation, (the “Borrower”), those Domestic Subsidiaries of the
Borrower identified as a “Guarantor” on the signature pages hereto (individually
a “Guarantor” and collectively the “Guarantors”), the Lenders party hereto, and
WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). In connection with the foregoing,
J.P. MORGAN SECURITIES INC. (“JPMorgan”) and WACHOVIA CAPITAL MARKETS, LLC
(“WCM”), are acting as joint lead arrangers and joint bookrunners for the
Additional Term Loan (as defined below) (collectively, the “Amendment
Arrangers”), JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, is acting as syndication
agent for the Additional Term Loan and HARRIS N.A., is acting as documentation
agent for the Additional Term Loan.

WITNESSETH

WHEREAS, the Borrower, the Guarantors, the several banks and other financial
institutions as may from time to time become parties thereto, and the
Administrative Agent have entered into that certain Second Amended and Restated
Credit Agreement dated as of December 29, 2005 (as previously amended, modified
or supplemented and as further amended, modified, supplemented, restated or
amended and restated from time to time, the “Credit Agreement”; capitalized
terms used but not otherwise defined herein shall have the meaning ascribed
thereto in the Credit Agreement);

WHEREAS, the Borrower has requested an incremental term loan in an aggregate
principal amount of $100,000,000 (the “Additional Term Loan”) in accordance with
Section 2.3 of the Credit Agreement;

WHEREAS, the Borrower has requested an amendment to the Credit Agreement to
incorporate the terms of the Additional Term Loan into the Credit Agreement as
more fully set forth herein;

WHEREAS, the Administrative Agent and the Additional Term Loan Lenders party
hereto have agreed to the requested amendment, subject to the terms and
conditions set forth herein; and

WHEREAS, pursuant to Section 2.3 of the Credit Agreement, the Administrative
Agent is authorized (with the consent of the Borrower and the Additional Term
Loan Lenders) to enter into this Amendment on behalf of all Lenders.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENT TO CREDIT AGREEMENT

1.1 Section 1.1.

(a) The following new defined terms are hereby added to Section 1.1 of the
Credit Agreement in the appropriate alphabetical order:

“Additional Term Loan” shall have the meaning set forth in Section 2.2(a)(ii).

“Additional Term Loan Commitment” shall mean, with respect to each Additional
Term Loan Lender, the commitment of such Lender to make its portion of the
Additional Term Loan in a principal amount equal to such Lender’s Additional
Term Loan Commitment Percentage of the Additional Term Loan Committed Amount.

“Additional Term Loan Commitment Percentage” shall mean, for any Additional Term
Loan Lender, the percentage identified as its Additional Term Loan Commitment
Percentage in the Lender Commitment Letter or in the Commitment Transfer
Supplement pursuant to which such Lender became a Lender hereunder, as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 9.6.

“Additional Term Loan Committed Amount” shall have the meaning set forth in
Section 2.2(a)(ii).

“Additional Term Loan Lender” shall mean, as of any date of determination, a
Lender holding an Additional Term Loan Commitment or a portion of outstanding
Additional Term Loan on such date.

“Closing Date Term Loan” shall have the meaning set forth in Section 2.2(a)(i).

“Closing Date Term Loan Commitment” shall mean, with respect to each Closing
Date Term Loan Lender, the commitment of such Lender to make its portion of the
Closing Date Term Loan in a principal amount equal to such Lender’s Closing Date
Term Loan Commitment Percentage of the Closing Date Term Loan Committed Amount.

“Closing Date Term Loan Commitment Percentage” shall mean, for any Closing Date
Term Loan Lender, the percentage identified as its Closing Date Term Loan
Commitment Percentage in the Lender Commitment Letter or in the Commitment
Transfer Supplement pursuant to which such Lender became a Lender hereunder, as
such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 9.6.

 

2



--------------------------------------------------------------------------------

“Closing Date Term Loan Committed Amount” shall have the meaning set forth in
Section 2.2(a)(i).

“Closing Date Term Loan Lender” shall mean, as of any date of determination, a
Lender holding a Closing Date Term Loan Commitment or a portion of the
outstanding Closing Date Term Loan on such date.

“First Amendment Effective Date” shall mean April 4, 2007.

(b) The following defined terms found in Section 1.1 of the Credit Agreement are
hereby amended and restated in their entireties to read as follows:

“Term Loan” shall mean the Closing Date Term Loan and the Additional Term Loan.

“Term Loan Commitment” shall mean the Closing Date Term Loan Commitment plus the
Additional Term Loan Commitment.

“Term Loan Committed Amount” shall mean the Closing Date Term Loan Committed
Amount plus the Additional Term Loan Committed Amount.

“Term Loan Lender” shall mean the Closing Date Term Loan Lenders and the
Additional Term Loan Lenders.

1.2 Section 2.2. Sections 2.2(a) and (b) of the Credit Agreement are hereby
amended and restated in their entireties to read as follows:

Section 2.2 Term Loan Facility.

(a) Term Loan.

(i) Subject to the terms and conditions hereof, each Closing Date Term Loan
Lender severally agrees to make available to the Borrower on the Closing Date
such Closing Date Term Loan Lender’s Closing Date Term Loan Commitment
Percentage of a term loan in Dollars (the “Closing Date Term Loan”) in the
aggregate principal amount of TWO HUNDRED FIVE MILLION DOLLARS ($205,000,000)
(the “Closing Date Term Loan Committed Amount”), for the purposes hereinafter
set forth. The Closing Date Term Loan may consist of Alternate Base Rate Loans
or LIBOR Rate Loans, or a combination thereof, as the Borrower may request;
provided that on the Closing Date the Closing Date Term Loan shall only consist
of Alternate Base Rate Loans. Amounts repaid or prepaid on the Closing Date Term
Loan may not be reborrowed.

 

3



--------------------------------------------------------------------------------

(ii) Subject to the terms and conditions hereof, each Additional Term Loan
Lender severally agrees to make available to the Borrower on the First Amendment
Effective Date such Additional Term Loan Lender’s Additional Term Loan
Commitment Percentage of a term loan in Dollars (the “Additional Term Loan”) in
the aggregate principal amount of ONE HUNDRED MILLION DOLLARS ($100,000,000)
(the “Additional Term Loan Committed Amount”), for the purposes hereinafter set
forth. The Additional Term Loan may consist of Alternate Base Rate Loans or
LIBOR Rate Loans, or a combination thereof, as the Borrower may request;
provided that on the First Amendment Effective Date and the two Business Days
subsequent to the First Amendment Effective Date the Additional Term Loan shall
only consist of Alternate Base Rate Loans unless the Borrower delivers to the
Administrative Agent a funding indemnity letter in form and substance
satisfactory to the Administrative Agent at least three Business Days prior to
the First Amendment Effective Date. Amounts repaid or prepaid on the Additional
Term Loan may not be reborrowed.

(b) Repayment of Term Loan.

(i) The principal amount of the Closing Date Term Loan shall be repaid in
twenty-four (24) consecutive quarterly installments as follows, unless
accelerated sooner pursuant to Section 7.2:

 

Principal Amortization Payment Date

  

Closing Date Term Loan

Principal Amortization Payment

March 31, 2006

   $ 512,500

June 30, 2006

   $ 512,500

September 30, 2006

   $ 512,500

December 31, 2006

   $ 512,500

March 31, 2007

   $ 512,500

June 30, 2007

   $ 512,500

September 30, 2007

   $ 512,500

December 31, 2007

   $ 512,500

March 31, 2008

   $ 512,500

June 30, 2008

   $ 512,500

September 30, 2008

   $ 512,500

December 31, 2008

   $ 512,500

 

4



--------------------------------------------------------------------------------

March 31, 2009

   $ 512,500

June 30, 2009

   $ 512,500

September 30, 2009

   $ 512,500

December 31, 2009

   $ 512,500

March 31, 2010

   $ 512,500

June 30, 2010

   $ 512,500

September 30, 2010

   $ 512,500

December 31, 2010

   $ 512,500

March 31, 2011

   $ 512,500

June 30, 2011

   $ 512,500

September 30, 2011

   $ 512,500

Term Loan Maturity Date

   $
  193,212,500 or the remaining
principal amount then outstanding

The outstanding principal amount of the Closing Date Term Loan and all accrued
but unpaid interest and other amounts payable with respect to the Closing Date
Term Loan shall be repaid on the Term Loan Maturity Date.

(ii) The principal amount of the Additional Term Loan shall be repaid in
nineteen (19) consecutive quarterly installments as follows, unless accelerated
sooner pursuant to Section 7.2:

 

Principal Amortization Payment Date

  

Additional Term Loan

Principal Amortization Payment

June 30, 2007

   $ 250,000

September 30, 2007

   $ 250,000

December 31, 2007

   $ 250,000

March 31, 2008

   $ 250,000

June 30, 2008

   $ 250,000

September 30, 2008

   $ 250,000

December 31, 2008

   $ 250,000

March 31, 2009

   $ 250,000

June 30, 2009

   $ 250,000

 

5



--------------------------------------------------------------------------------

September 30, 2009

   $ 250,000

December 31, 2009

   $ 250,000

March 31, 2010

   $ 250,000

June 30, 2010

   $ 250,000

September 30, 2010

   $ 250,000

December 31, 2010

   $ 250,000

March 31, 2011

   $ 250,000

June 30, 2011

   $ 250,000

September 30, 2011

   $ 250,000

Term Loan Maturity Date

   $
  95,500,000 or the remaining
principal amount then outstanding

The outstanding principal amount of the Additional Term Loan and all accrued but
unpaid interest and other amounts payable with respect to the Additional Term
Loan shall be repaid on the Term Loan Maturity Date.

1.3 Section 2.3. Section 2.3 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

Section 2.3 [Reserved].

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions.

This Amendment shall become effective as of the date first above written upon
satisfaction of the following conditions (in form and substance reasonably
acceptable to the Administrative Agent):

(a) Executed Amendment. Receipt by the Administrative Agent of a copy of this
Amendment duly executed by each of the Credit Parties, the Administrative Agent
and the Additional Term Loan Lenders party hereto.

(b) Financial Projections/Officer’s Certificate. Receipt by the Administrative
Agent of updated financial projections and an officer’s certificate, in each
case in form and substance reasonably satisfactory to the Administrative Agent,
demonstrating that, after giving effect to the Additional Term Loan, the
Borrower will be in compliance with the financial covenants set forth in
Section 6.6 of the Credit Agreement.

 

6



--------------------------------------------------------------------------------

(c) Authority Documents. The Administrative Agent shall have received the
following, together with a secretary’s certificate in substantially the form of
Schedule 4.1-1 to the Credit Agreement:

(i) Certificates of Incorporation; Charter Documents. Copies of the certificates
of incorporation or other charter documents, as applicable, of each Credit Party
certified to be true and complete as of a recent date by the appropriate
governmental authority of the state of its incorporation and by a secretary or
assistant secretary of such Credit Party as of the First Amendment Effective
Date to be true and correct and in force and effect as of the First Amendment
Effective Date; provided that, notwithstanding the foregoing, a copy of the
articles of incorporation of R.& H. Maxxon, Inc. certified by the Secretary of
State of South Carolina shall be delivered to the Administrative Agent promptly
after such copy becomes available from such Secretary of State on or after the
First Amendment Effective Date.

(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body of each Credit Party approving and adopting the Credit Documents,
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by an officer of such Credit Party as of the First Amendment
Effective Date to be true and correct and in force and effect as of such date.

(iii) Bylaws. A copy of the bylaws or comparable operating agreement of each
Credit Party certified by an officer of such Credit Party as of the First
Amendment Effective Date to be true and correct and in force and effect as of
such date.

(iv) Good Standing. Copies of (A) certificates of good standing, existence or
its equivalent with respect to each Credit Party certified as of a recent date
by the appropriate governmental authorities of the state of incorporation and
each other state in which the failure to so qualify and be in good standing
could reasonably be expected to have a Material Adverse Effect on the business
or operations of the Borrower and its Subsidiaries in such state and (B) to the
extent available, a certificate indicating payment of all corporate franchise
taxes certified as of a recent date by the appropriate governmental taxing
authorities.

(d) Legal Opinions of Counsel. The Administrative Agent shall have received
opinions of legal counsel for the Credit Parties, dated the First Amendment
Effective Date and addressed to the Administrative Agent and the Lenders, which
opinions shall provide, among other things, that the execution and delivery of
the Amendment by the Credit Parties and the consummation of the transactions
contemplated thereby will not violate the corporate instruments and material
agreements of the Credit Parties, and shall otherwise be in form and substance
acceptable to the Administrative Agent and the Lenders.

 

7



--------------------------------------------------------------------------------

(e) Litigation. There shall not exist any pending, ongoing or threatened
litigation or investigation affecting or relating (i) to the Credit Parties or
any of their Subsidiaries, or (ii) this Credit Agreement or the other Credit
Documents that has not been settled, dismissed, vacated, discharged or
terminated prior to the First Amendment Effective Date which, in the case of
clause (i), could be reasonably expected to have a Material Adverse Effect.

(f) Financial Statements. The Administrative Agent shall have received copies of
the financial statements referred to in Sections 3.3, 5.1(a) and 5.1(b) of the
Credit Agreement, each in form and substance satisfactory to it.

(g) Representations and Warranties. The representations and warranties set forth
in Article III of the Credit Agreement shall be true and correct as of the First
Amendment Effective Date (except for those which expressly relate to an earlier
date).

(h) No Default or Event of Default. No Default or Event of Default shall exist
before or after giving effect to this Amendment on the First Amendment Effective
Date.

(i) Fees. Receipt by JPMorgan, JPMorgan Chase Bank, N.A., WCM, Wachovia, Harris
N.A. and Harris N.A. acting under its trade name BMO Capital Markets of
(i) their out-of-pocket fees and expenses in connection with the arrangement,
preparation, execution and delivery of this Amendment, including, without
limitation, the fees and expenses of Moore & Van Allen PLLC and (ii) the fees
payable by the Borrower pursuant to that certain fee letter, dated as of
April 2, 2007, among the Credit Parties and such parties (the “Amendment Fee
Letter”), which fees and expenses shall be paid on the date hereof; provided
that the fees payable pursuant to clause (ii) shall be promptly returned to the
Borrower if the First Closing (defined below) does not occur on or before
April 6, 2007.

(j) Acquisition. The “First Closing” as defined in that certain Asset Purchase
Agreement, dated as of January 5, 2007, between Petro Express, Inc., as seller,
and the Borrower, as purchaser, shall have occurred or shall occur
simultaneously with this Amendment becoming effective (the “First Closing”);
provided that it is understood and agreed that (i) the Additional Term Loan
Lenders shall fund the Additional Term Loan to the Administrative Agent on
April 4, 2007 and the Administrative Agent shall forward on such date the
proceeds of the Additional Term Loan to a title company designated by the
Borrower to be held in escrow until consummation of the First Closing, (ii) if
the First Closing does not occur on or before April 6, 2007, the title company
shall return the proceeds of the Additional Term Loan to the Administrative
Agent for distribution to the Additional Term Loan Lenders and this Amendment
and the Additional Term Loan shall be null and void, ab initio, and (iii) the
Borrower shall pay interest on the Additional Term Loan while the proceeds of
the Additional Term Loan are held in escrow by the title company at the interest
rates for the Term Loan set forth in Section 2.2(c) of the Credit Agreement.

 

8



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. All references to the Credit Agreement in each of the Credit
Documents shall hereafter mean the Credit Agreement as amended by this
Amendment. Except as specifically amended hereby or otherwise agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms. The amendments to the Credit Agreement set forth
in this Amendment shall be effective from and after the date of this Amendment
and shall not be applied retroactively.

3.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

3.3 Acknowledgment of Guarantors. The Guarantors acknowledge and consent to all
of the terms and conditions of this Amendment and agree that this Amendment and
all documents executed in connection herewith do not operate to reduce or
discharge the Guarantors’ obligations under the Credit Documents.

3.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

3.5 Entirety. This Amendment and the other Credit Documents embody the entire
agreement between the parties hereto and, with the exception of the provisions
of the Amendment Fee Letter intended to survive the First Amendment Effective
Date, supersede all prior agreements and understandings, oral or written, if
any, relating to the subject matter hereof.

 

9



--------------------------------------------------------------------------------

3.6 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

3.7 Survival. Except as expressly modified and amended in this Amendment, all of
the terms and provisions and conditions of each of the Credit Documents shall
remain unchanged.

3.8 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.9 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA (WITHOUT GIVING EFFECT
TO ANY CONFLICTS OF LAWS PRINCIPALS OF SUCH STATE).

3.10 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.14 and 9.17 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Borrower, the Guarantors, the Administrative Agent and
the Lenders party hereto have caused this Amendment to be duly executed on the
date first above written.

 

BORROWER:   THE PANTRY, INC.,   a Delaware corporation   By:  

/s/ Daniel J. Kelly

  Name:   Daniel J. Kelly   Title:  

Chief Financial Officer, Vice President–

Finance and Secretary

GUARANTORS:   R. & H. MAXXON, INC.,   a South Carolina corporation   By:  

/s/ Daniel J. Kelly

  Name:   Daniel J. Kelly   Title:  

Executive Vice President and

Assistant Secretary

  KANGAROO, INC.,   a Georgia corporation   By:  

/s/ Daniel J. Kelly

  Name:   Daniel J. Kelly   Title:  

Executive Vice President and

Assistant Secretary

FIRST AMENDMENT

THE PANTRY, INC.



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

AND ADDITIONAL

TERM LOAN LENDERS:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as an Additional Term Loan

Lender

By:  

/s/ Lewis S. Morris III

Name:   Lewis S. Morris III Title:   Director

FIRST AMENDMENT

THE PANTRY, INC.



--------------------------------------------------------------------------------

ADDITIONAL TERM LOAN

LENDERS:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION By:  

/s/ Teri Streusand

Name:   Teri Streusand Title:   Vice President

FIRST AMENDMENT

THE PANTRY, INC.

 



--------------------------------------------------------------------------------

HARRIS N.A.

By:

 

/s/ Graeme Robertson

Name:

 

Graeme Robertson

Title:

 

Vice President

FIRST AMENDMENT

THE PANTRY, INC.

 